Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 6 is objected to because of the following informalities:  the dependency should be corrected to depend on Claim 5 and not Claim 6.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-3, 5-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solar (U.S. Patent No. 10,331,956).

Regarding Claim 2, Solar inherently discloses the method as claimed in claim 1, wherein the at least one parameter determined in the detecting step is taken from among: the position of the object to be classified; and/or the perceived area of the object to be classified; and/or the speed of the object to be classified; and/or the distance between the vehicle and the object to be classified (See Figure 10).
Regarding Claim 3, Solar inherently discloses  the method as claimed in claim 1, further comprising, in the event of failure to classify the detected object on the basis of the captured image, the following successive steps: triggering a second increase in the luminous intensity of said luminous zones, greater than said increase in the luminous intensity, capturing at least one second image of said object to be classified simultaneously with the triggering of the second increase in the luminous intensity of said luminous zones, classifying the detected object on the basis of the at least one second captured image (Col 4, lines 1-10).
Regarding Claim 5, Solar inherently discloses the method as claimed in claim 1, further comprising, subsequent to the classifying step, a step of said vehicle acting depending on the classification of the detected object (Col 7, lines 40-45).

Regarding Claim 7, Solar discloses in Figures 1-10, a system for obtaining an image of an object to be classified for a vehicle comprising hardware and/or software elements implementing the method as claimed in claim 1, in particular hardware and/or software elements designed to implement the method as claimed in one of the preceding claims (processor 18 and camera 14 for example Col 3, lines 30-35).
Regarding Claim 8, Solar inherently discloses in Figures 1-10,  the system as claimed in claim 7, wherein the hardware elements comprise all or some of the following elements: a detection device configured to emit electromagnetic waves and to acquire a reflection of the emitted electromagnetic waves (Infrared and LDA and LIDAR Col 5, lines 1-25); a lighting device able to form a plurality of selectively activatable luminous zones forming at least partly a light beam for illuminating and/or signaling (LED Matrix Col 6, lines 5-15); an image capture device such as a camera 14 (Col 3, lines 30-40). 
Regarding Claim 9, Solar inherently discloses in Figures 1-10,  a motor vehicle equipped with a driving assistance system comprising a system for obtaining an image of an object to be classified as claimed in claim 7 (Col 7 lines 30-45).
Regarding Claim 10-11, Solar discloses in Figures 1-10, a computer program product comprising program code instructions stored on a computer-readable medium for implementing the steps of the method as claimed in claim 1 when said program is run on a computer or a computer program product that is downloadable from a communication network and/or stored on a data medium that is readable by a computer and/or executable by a computer (processing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Solar (U.S. Patent No. 10,331,956). 

In this case, selecting a given duration period of 0.2 s or less would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for reducing the occurrence of blinding or dazzling pedestrians or animals. 


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (U.S. PG Publication No.  2021/0046861) discloses a beam control system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875